238 S.W.3d 216 (2007)
Mark HAMPTON, Appellant,
v.
SAC-OSAGE FIRE PROTECTION DISTRICT and, Treasurer of Missouri, as Custodian of Second Injury Fund, Respondents.
No. WD 67979.
Missouri Court of Appeals, Western District.
November 20, 2007.
Hurley D. Mahan, Clinton for Appellant.
Bruce Levine, for Sac-Osage, Kansas City, Jason M. Lloyd, Attorney General Office, for Treasurer of State, Kansas City for Respondents.
Before THOMAS H. NEWTON, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
Mark Hampton appeals the Labor and Industrial Relations Commission's decision that he was entitled to only the statutory minimum of $40.00 per week for temporary total disability and permanent partial disability as a volunteer fire fighter. We affirm. Rule 84.16(b).